Citation Nr: 1533551	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for degenerative arthritis.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

6.  Entitlement to an increased evaluation for bilateral tinnitus, in excess of 10 percent.

7.  Entitlement to an initial compensable evaluation for hypertension.

8.  Entitlement to an increased evaluation for left shoulder strain, in excess of 10 percent.

9.  Entitlement to a total disability rating for individual unemployability (TDIU).  

10.  Entitlement to an extra-schedular evaluation bilateral tinnitus, hypertension, and left shoulder strain. 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless claims files reveals a VA treatment records which have been reviewed by the Board.

The issues of entitlement to an extraschedular evaluation and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran had a right shoulder injury during service.  

2.  The preponderance of the evidence is against finding that the Veteran's diabetes mellitus developed as a result of service.

3.  The Veteran does not have a diagnosis of degenerative arthritis, other than his service-connected degenerative spondylosis of the lumbar spine, which developed as a result of service.

4.  The Veteran does not have a peripheral neuropathy of the upper bilateral extremities.

5.  The Veteran does not have a peripheral neuropathy of the lower bilateral extremities.  

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

7.  The Veteran has a history of diastolic pressure being predominantly 100 or more, and he requires continuous medication for control.  His diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.  

8.  The Veteran's left shoulder disorder manifests by pain, limitation of motion, and frequent episodes of dislocation.  There is no evidence of limitation of motion to 25 degrees, flail shoulder or false flail shoulder, favorable or unfavorable ankylosis of either shoulder joint, or fibrous union of the left shoulder.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criterial for a grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a grant of service connection for degenerative arthritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for a grant of service connection for a peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for a grant of service connection for a peripheral neuropathy of the bilateral lower extremities degenerative arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

7.  The criteria for initial 10 percent evaluation, but no higher, have been met for hypertension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2014).

8.  The criteria for a 20 percent evaluation, but no higher, have been met for the Veteran's left shoulder disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270. The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VA's duty to notify has been satisfied by letters dated in January 2012 and October 2012.

In addition, the duty to assist the Veteran has also been satisfied. The Veteran's service treatment records, as well as all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in February and November 2012.  As discussed below, as there is no evidence of an in-service event or injury with regard to the Veteran's claims of service connection for a right shoulder disorder and diabetes, a VA opinion is unnecessary.  Similarly, as there is no evidence of a current peripheral neuropathy disability, a VA examination and opinion is unnecessary.  

The Board finds the VA examinations that assess the Veteran's service-connected left shoulder disorder and hypertension to be adequate as they are based on a review of the record, an examination of the Veteran, and a consideration of the rating criteria.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left shoulder disorder or hypertension since he was last examined in November 2012. 38 C.F.R. § 3.327(a) (2014). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis and diabetes, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2014). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Degenerative arthritis, right shoulder disorder, diabetes mellitus

The Veteran raised claims of service connection for degenerative arthritis, a right shoulder disorder, and diabetes mellitus in December 2011.  He stated that he has a right shoulder disability that occurred in January 1990 and his treatment ended in March 1990.  The claim also shows an unspecific allegation of a right shoulder disability due to asbestos exposure. 

The Veteran did not provide any lay evidence regarding the onset of his degenerative arthritis or his diabetes mellitus.  

Service treatment records contain no evidence of injury, treatment, or complaints of a right shoulder disorder, despite multiple references to a left shoulder disorder.  Service treatment records also contain no evidence of injury, complaints, or treatment for degenerative arthritis or diabetes.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current right shoulder disability, degenerative arthritis, or diabetes that manifested during, or as a result of, active military service.  

An August 2004 treatment record showed the Veteran presented to the emergency room for hypertension.  The record noted a complaint of right shoulder pain; however, no related injury or diagnosis was noted.  Treatment records from August 2004 also show the Veteran was pre-diabetic and his physician recommended lifestyle modification, including weight loss to prevent onset of diabetes.  A May 2005 medical history is negative for arthritis and diabetes, and an October 2005 record is negative for diabetes.  An October 2005 treatment record shows the Veteran has osteoarthritis of the right hip.  

A January 2010 treatment record shows the Veteran was diagnosed with diabetes in September 2009.   In February 2010, the Veteran presented to the emergency room with reports of a fall and landing on his right shoulder.  No acute fracture or dislocation was identified at that time and the doctor found no bony injuries.    

The Veteran underwent VA examinations in April 2012.   The examiner noted a diagnosis of shoulder strain, both shoulders, in 2009 and in February 2012 and an x-ray of the right shoulder showed an old healed fracture deformity lateral one third of the clavicle, with an otherwise unremarkable radiographic series of the right shoulder.   However, no opinion was provided as to whether these conditions are related to service.  The April 2012 VA examiner also noted a 2004 diagnosis of diabetes but provided no opinion relating this disease to service.  

At the November 2012 VA examination, the examiner noted a diagnosis of chronic shoulder strain in both shoulders.  The Veteran provided a specific history of the onset for chronic strain left shoulder, but no statement regarding the right shoulder. No VA opinion was offered regarding the right shoulder.  Similarly, the examiner noted a 2006 diagnosis of diabetes mellitus but no opinion was offered regarding its etiology.  Regarding the degenerative arthritis, the examiner noted degenerative spondylosis of the lumbar spine but no additional diagnosis of arthritis.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for degenerative arthritis, a right shoulder disorder, and diabetes mellitus.  There is no probative evidence, lay or medical, of an in-service event or injury associated with any of these disorders.  

The Board recognizes that the VA examiners did not provide opinions with adequate rationale. Nonetheless, a remand is not needed and further examination is not warranted as the record presently contains no competent evidence of an associated in-service injury or event.  Therefore, a remand would be of no value. The Board acknowledges that the Veteran has made a nonspecific claim regarding a right shoulder injury in service; however, this allegation without evidence, lay or medical, of any in-service injury to the right shoulder, fails to reflect any connection to military service, including as due to asbestos exposure as suggested in his claim.   The Veteran also provided no specifics regarding the incurrence of diabetes as a result of service.  Therefore, without any evidence of an in-service event, the claim must be denied.  

Regarding the Veteran's claim of service connection for degenerative arthritis, the Board notes that service connection has been granted for degenerative spondylosis of the lumbar spine.  No additional areas of degenerative arthritis have been diagnosed.  Therefore, service connection for a general claim of degenerative arthritis is not warranted.  

As the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claims of entitlement to service connection for a right shoulder disability, degenerative arthritis, and diabetes mellitus are denied.

The Veteran is also seeking service connection for peripheral neuropathies of the upper and lower bilateral extremities.  The Veteran's treatment records contain no evidence of these disorders.  

At the Veteran's February 2012 VA examination for diabetes, the examiner indicated that the Veteran did not have diabetic peripheral neuropathy.  Similarly, in the February 2012 general medical examination report, the examiner noted no neurologic disorders.  Finally, at the January 2013 spine examination, the examiner found no radiculopathies.  

Service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  There is no objective medical evidence of peripheral neuropathies of the upper or lower bilateral extremities.  Instead, the objective medical evidence specifically shows the Veteran does not have these disorders.  

The Board has considered the Veteran's lay statements as well; however, other than listing peripheral neuropathies in his January 2012 claim, he has provided no specific evidence of these disorders.  In the absence of a current disability, the claims of entitlement to service connection for peripheral neuropathies are denied.


Increased ratings claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Tinnitus

The Veteran requested an increased evaluation for tinnitus.  The RO denied the Veteran's request because, under Diagnostic Code 6260, there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Hypertension

The Veteran's service-connected hypertension was assigned an initial noncompensable evaluation, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more. A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more. A 60 percent rating is assigned for diastolic pressure predominantly 130 or more. Id.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101. Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

The Veteran was granted service connection for hypertension and assigned a noncompensable rating, effective December 29, 2011. 

Prior to the grant of service connection, in July 2011, the Veteran had blood pressure readings of 203/154 and 146/72.  In September 2011, the Veteran was admitted to the hospital for six days for hypertension.  During the Veteran's hospitalization, his blood pressure readings were as follows: 202/134, 211/110, 119/117, 185/114, 206/155, 255/185, 122/83, 218/155, 180/130, 151/113, 145/102, 228/144, 145-172/97-132, 143/76, 133/85, 180/100, 140/100, 103-137/69-103, 125/79, 160/100-140/90, and 133/91.

At the February 2012 VA examination, the Veteran's blood pressure readings were 120/80, 118/84, and 124/82. At the November 2012 VA examination, the readings were 140/86, 138/86, and 140/86.  Treatment records from 2013 show readings of 121/71, 132/86, and 135/78.   The records also show the Veteran required continuous medication for control of his hypertension. 

While the blood pressure readings at the Veteran's VA examinations and in his 2012 and 2013 treatment records do not warrant a compensable evaluation for hypertension, the Veteran's VA medical records indicate a history of high readings, specifically those in July 2011 and in September 2011 during his hospitalization and presently, he requires continuous medication for his hypertension.   Therefore, the Board finds that the Veteran has a history of diastolic pressure over 100 unless his hypertension is controlled by medication, and the Board finds that a 10 percent rating is warranted.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 10 percent for his hypertension.  However, the Board finds that, since the effective date of his rating, there were no recorded incidents of diastolic pressure over 110 or systolic pressure over 200.  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment, in deciding this case. The Veteran is competent to report as to the symptoms he experiences. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that he does not have the diastolic and systolic blood pressure readings required under the rating criteria. In fact, the Veteran has not made any lay assertions regarding the actual blood pressure readings. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial compensable rating under Diagnostic Code 7101 of 10 percent and no higher.

Left shoulder

In the VA Schedule for Rating Disabilities, the Diagnostic Codes for rating impairment due to service-connected disabilities of the shoulder include: Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), Diagnostic Code 5201 (limitation of motion of the arm), Diagnostic Code 5202 (other impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

38 C.F.R. 4.71a, Diagnostic Code 5200 governs rating for ankylosis of a shoulder but in this case there is no evidence of ankylosis or of such functional impairment as to equate with ankylosis, therefore the Diagnostic Code is not applicable. 

Only one upper extremity will be considered the dominant, i.e., major, extremity for rating purposes. 38 C.F.R. § 4.69.  In this case, the evidence shows that the Veteran is right handed and, so, that is his dominant upper extremity.  As the disability at hand is regarding the left shoulder, all ratings shall be for the minor extremity.   

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Limitation of motion of motion of the arm which is the major extremity warrants a 20 percent rating when limited to the shoulder level, and 20 percent when limited to midway between the side and the shoulder level, and 30 percent when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, impairment of the humerus of the major extremity with malunion and moderate or marked deformity warrants a 20 percent rating.  With recurrent dislocations of the scapulohumeral joint with infrequent or frequent episodes, and guarding of movement only at shoulder level or all arm movements, 20 percent is warranted.  When there is fibrous union of the scapulohumeral joint of the major extremity 40 percent is warranted.  With nonunion of the scapulohumeral joint (false flail joint) 50 percent is warranted.  With loss of the head of the humerus (flail shoulder) of the major extremity 70 percent is warranted.  

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.    Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

The plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The plain meaning of Diagnostic Code 5201, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In a September 2011 treatment record, the Veteran complained of left shoulder pain.  The Veteran underwent a VA shoulder examination in February 2012.  The examiner noted diagnoses of status post-surgery of the left shoulder and shoulder strain of both shoulders.  His medical history showed frequent dislocations of the left shoulder since surgery in 1992.  The Veteran reported flare-ups of pain that impact his functionality.  Range of motion testing showed 105 degrees of flexion and 105 degrees of abduction, with no objective evidence of pain at the end of the range.  There was no additional limitation in range of motion following repetitive use testing.  The examiner noted no pain or guarding. Muscle strength testing was normal and no ankylosis was noted.  The examiner found a history of mechanical symptoms, such as clicking and catching, but no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  

The examiner concluded that the Veteran's shoulder pain inhibits lifting, carrying minimum loads, and overhead working, which limits physical and sedentary activities of employment to some extent.  

A VA examination was conducted in November 2012.  The examiner noted a history of chronic left shoulder strain and that the Veteran has frequent dislocations.  The Veteran's describes his symptoms as pain and limited movement.  Range of motion testing showed left shoulder flexion to 125 and left shoulder abduction to 100, with pain at 100 degrees of abduction.  The Veteran was not additionally limited after repetitive motion.  The examiner noted function loss of less movement than normal and pain on movement.  The Veteran did not have localized tenderness or guarding.  Muscle strength testing was normal and there was no ankylosis.  Specific tests for rotator cuff conditions, including Hawkin's impingement test, the "empty can test," external rotation/infraspinatus strength test, and lift-off scapularis test of the left shoulder were all positive.  The examiner also noted a history of mechanical symptoms and frequent episodes of dislocations, but no guarding.  

The examiner opined that the effect on the ability to perform physical and sedentary activities on employment is left shoulder pain with lifting and restricted movement due to pain.  

A February 2013 treatment record showed the Veteran reported left shoulder dislocations from falling.  

The Board finds that the totality of the evidence most closely approximates a 20 percent rating under Diagnostic Code 5202 as the record shows that the Veteran experiences frequent dislocations of the left shoulder with pain and limited motion.  Therefore, the Veteran's claim for an increased rating of 20 percent is granted.  

The Board has considered entitlement to a rating in excess of 20 percent, but finds that the evidence does not support a higher rating.  Specifically, the evidence shows that the left shoulder disability was manifested by limitation of motion to no less than 105 degrees on the left. Under Diagnostic Code 5201, a higher evaluations of 30 percent for the minor (left) arm for limitation of motion to 25 degrees midway between side and shoulder level.  Accordingly, a higher rating for left shoulder is not warranted under Diagnostic Code 5201. The evidence also does not show fibrous union of the left arm which would warrant a higher 40 percent rating under Diagnostic Code 5202.  Finally, a rating in excess of 20 percent is not available under Diagnostic Code 5203 and no ankylosis has been shown to warrant a rating under Diagnostic Code 5200.


ORDER


Service connection for a right shoulder disorder is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for degenerative arthritis is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities.  

An increased evaluation for bilateral tinnitus, in excess of 10 percent is denied.

A 10 percent evaluation for hypertension is granted subject to the regulations governing the award of monetary benefits.

A 20 percent evaluation for left shoulder strain is granted subject to the regulations governing the award of monetary benefits.


REMAND

Remand is necessary to afford the Veteran a social/industrial survey to determine the effects of his service-connected disabilities on his employability.  

In February and November 2012, the Veteran was afforded VA examinations which separately addressed the functional impact of his service-connected disabilities.   Specifically, the VA examiners opined that the effect of his left shoulder disorder on the ability to perform physical and sedentary activities of employment is pain with lifting and restricted movement due to pain.  Similarly, regarding his back disorder, the examiner opined that the impact on his ability to work is no prolonged sitting or walking.  

Finally, with regard to his tinnitus, the examiner opined that the Veteran's tinnitus causes difficulty and functional impairment in the ability to secure and maintain and perform physical and sedentary activities of employment due to difficulty understanding over the phone and verbal commands in a work environment.

The Board recognizes that the Veteran does not meet the schedular criteria for a TDIU; however, the examiners have noted that the disabilities affect both physical and sedentary employment.  Therefore, the Veteran should be afforded VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work. 

While the effect of a service-connected disability on the ability to work is measured differently for purposes of an extraschedular rating under 38 C.F.R. § 3.321(b) from that for a TDIU under 38 C.F.R. § 4.16, adjudication of both issues "require[s] a complete picture of ... service-connected disabilities and their effect on ... employability." Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  If the record is incomplete as to the issue of employability with respect to TDIU, remand of both the TDIU issue and referral for extraschedular consideration may be warranted.  See id. (explaining that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative to the issue of employability").  Under 38 C.F.R. § 3.321(b)(1), the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA 
social and industrial survey to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities (tinnitus, hypertension, left shoulder strain, and lumbar spine disability). Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The examiner is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

2. Refer the Veteran's case to the Director, Compensation and Pension Service, for consideration of whether an extra-schedular rating is warranted for the service-connected tinnitus, hypertension, and left shoulder strain.  The response from the Director, Compensation and Pension Service, must be included in the claims file.

3. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


